TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00320-CR


Dennis Mitchell Alford, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2011-284, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief was due July 5, 2012.  The brief has not been received and
appellant's court-appointed attorney, Joe Garcia, has not responded to this Court's notice that the
brief is overdue.
		We therefore abate the appeal and remand the cause to the district court to hold a
hearing in accordance with Rule 38.8 of the Rules of Appellate Procedure.  Tex. R. App. P.
38.8(b)(2), (3).  The trial court shall conduct a hearing to determine whether appellant desires to
prosecute this appeal and, if so, whether appointed counsel has abandoned the appeal.  Tex. R. App.
P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  If necessary, the
court shall appoint substitute counsel who will effectively represent appellant in this cause. 
Following the hearing, the district court shall order the appropriate supplemental reporter's and
clerk's records, including any order and findings, to be prepared and forwarded to this Court no later
than October 10, 2012.  Tex. R. App. P. 38.8(b)(3).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   September 20, 2012
Do Not Publish